Citation Nr: 0713554	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-24 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for psychiatric disability 
secondary to the veteran's service connected post-operative 
retinal detachments with diplopia, both eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1985 to January 1989, and had service in 
the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
March 2005.  A statement of the case was issued in July 2005, 
and a substantive appeal was received in July 2005.  
Additional evidence was received from the veteran with a 
waiver of preliminary RO review. 

The veteran testified at a Board videoconference hearing in 
September 2006.  A transcript is of record.  The veteran was 
subsequently notified in December 2006 that the acting 
Veterans Law Judge who conducted her hearing was no longer 
employed by the Board.  Accordingly, the veteran was provided 
an opportunity to appear before the Board at another hearing.  
A response was received in February 2007 in which the veteran 
indicated by checking the appropriate box that she did not 
wish to appear at a hearing and to consider her case based on 
the evidence of record.    

The Board also notes that the veteran had perfected her 
appeal for entitlement to an earlier effective date for the 
evaluation assigned to the service connected postoperative 
retinal detachments with diplopia, both eyes.  In an April 
2005 statement from the veteran's representative, however, it 
was noted that the claim was being withdrawn.  The issue is 
no longer in appellate status.  




FINDING OF FACT

The veteran's psychiatric disability has increased in 
severity to some degree due to her service connected post-
operative retinal detachments with diplopia, both eyes.


CONCLUSION OF LAW

The criteria for entitlement to service connection have been 
met for that degree of additional impairment in the veteran's 
psychiatric disability due to her service connected post-
operative retinal detachments with diplopia, both eyes.   38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The November 2002, March 2006 
and July 2006 VCAA letters effectively notified the veteran 
of the evidence needed to substantiate her claim as well as 
the duties of VA and the appellant in furnishing evidence.  
The Board also notes that the November 2002, March 2006 and 
July 2006 VCAA letters implicitly notified the appellant of 
the need to submit any pertinent evidence in the appellant's 
possession.  She was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the November 2002 letter was sent to the appellant 
prior to the February 2004 rating decision.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the appellant was provided November 
2002, March 2006 and July 2006 VCAA letters with notice of 
what type of information and evidence was needed to 
substantiate the claims for service connection.  The veteran 
has also been provided with March 2006 and July 2006 notices 
of the types of evidence necessary to establish a disability 
rating for her disability claim and the effective date of the 
disability.  A supplemental statement of the case was 
subsequently issued in May 2006.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
her claims based on her status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  
Also, the veteran was afforded a VA examination in June 2003 
and no further VA examination is necessary.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
A statement from the veteran was received in October 2003 
stating that she was submitting private medical records 
supportive of her claim and that she did not wish to provide 
records from other doctors because she believed that they 
were highly personal and not pertinent to her claim.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with her claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

The veteran's service medical records showed no complaints 
of, diagnosis of, or treatments for bipolar disorder or PTSD.  
Various service examinations from July 1991 to February 1995 
covering her time in the reserves showed that the veteran's 
psychiatric condition was clinically evaluated as normal.  In 
her contemporaneous medical history, the veteran checked the 
appropriate box to deny depression and to deny treatment for 
any mental condition.
      
The Board notes that the veteran currently has bipolar 
disorder and PTSD, however.  But, there is no competent 
medical evidence of record to show that the veteran's bipolar 
disorder and PTSD are directly related to service, nor can 
service connection be presumed because bipolar disorder and 
PTSD were not noted within one year of discharge.  The Board 
notes that the veteran is not claiming that her bipolar 
disorder/PTSD is directly related to service, but rather is 
secondary to her service connected post-operative retinal 
detachments with diplopia, both eyes.  

Available private medical records show that the veteran was 
seen by Karl Olson, M.D. from October 2000 to June 2002.  She 
was prescribed medication for depression. 

The veteran was afforded a VA examination in June 2003.  The 
veteran reported that she had been a patrol deputy in the 
past and was treated for depression and suicidal thoughts by 
a private physician.  She underwent surgery for another 
retinal detachment in 1995.  Afterwards, she experienced 
diplopia.  She stated her belief that her eye problems and 
the VA's denial of her claim have aggravated her depression.  
She explained that she did not believe that the eye problem 
actually caused her depression, but that it was an 
aggravating factor since there were "lots of things going 
on" to depress her-fear of losing her job because of the 
condition of her eyes, marital problems, and stress 
associated with her job.  

The examiner diagnosed her with mixed personality disorder 
that probably stemmed from childhood when she was molested 
and experienced trauma.  The examiner noted that she was 
inclined to agree with the veteran that her eye problem 
exacerbated her tendency to mood swings.  The examiner 
continued that she could imagine that the veteran's eye 
condition caused quite a lot of personal vulnerability as 
well as anxiety at not being able to maintain her career.  
The examiner did not have access to the veteran's private 
treatment records and encouraged the veteran to make her 
private medical records available for review.    

Instead of releasing all of her private treatment records, a 
July 2003 brief summary of treatment letter from Jamie 
Champion, Ph.D. was submitted.  It was noted that the veteran 
was seen on three occasions in 2001 for treatment of 
depressive symptoms.  It was also noted that the veteran had 
a retinal detachment in both eyes and that her vision 
problems were adding to her stress at work.  It was 
recommended that she take time away from her job to pursue 
treatment for depression.  In an August 2003 addendum, the VA 
examiner acknowledged receipt of the July 2003 letter from 
Dr. Champion and noted the statements contained therein.

As noted previously, a statement from the veteran was 
received in October 2003 stating that she was providing 
private medical records supportive of her claim and that she 
did not wish to provide records from other doctors because 
she believed that they were highly personal and not pertinent 
to her claim.  Medical records submitted were the 
aforementioned October 2000 to June 2002 medical reports from 
Dr. Olsen that were not of record at the time of her June 
2003 VA examination.  Also included was the aforementioned 
July 2003 brief summary from Dr. Champion.    

In September 2003, the examiner was provided with the 
veteran's claims file.  She  opined that the bipolar disorder 
was not a direct result of the veteran's service connected 
detached retina.  However, she believed that the detached 
retina did contribute to some increase in the symptoms of 
bipolar disorder at various times in the past and cited Dr. 
Champion's letter for specifics.  The examiner concluded that 
the veteran's increase of depression and anxiety, which 
prompted the veteran to return to psychotherapy, was in part 
a temporary result of her visual disturbance.

In February 2004, the examiner responded to a VA inquiry 
asking her to comment on the percentage of the veteran's 
bipolar disorder that was worsened by her service connected 
detached retina.  The examiner responded that at various 
times in the past, such as the time when the veteran was in 
psychotherapy with 
Dr. Champion, she estimated that the detached retina 
contributed to the veteran's bipolar condition by about 30 
percent.        

Various VA clinical records from February 2004 to June 2005 
show that the veteran was treated for depressed bipolar 
disorder and was treated with medication.  The records also 
show that the veteran's bipolar disorder was complicated with 
a history of childhood trauma-sexual molestation.  In June 
2005, it was noted by a VA clinical social worker that the 
veteran's depression seemed to be exacerbated by her 
inability to work as a police officer due to her vision 
problems.   
  
In August 2006, the veteran submitted a letter from her VA 
examiner who stated that she treated the veteran from 
February 2004 to June 2005.  Reaffirming what  she had stated 
previously, it was her medical opinion that the veteran's 
depression was aggravated by the bilateral retinal detachment 
with diplopia.

With no medical evidence to the contrary, the Board finds 
that the veteran's psychiatric disability has been aggravated 
by, but are not proximately caused by, the service-connected 
post-operative retinal detachments with diplopia, both eyes.  
As such, compensation is warranted for that degree of 
additional impairment resulting from the service- connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).


ORDER

Service connection is warranted for that degree of additional 
impairment of the veteran's psychiatric disability due to he 
service connected post-operative retinal detachments with 
diplopia, both eyes.  The appeal is granted to this extent.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


